[LETTERHEAD OF KEEFE, BRUYETTE & WOODS, INC.] November 9, 2010 Via Facsimile and Edgar (202) 772-9216 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Wolverine Bancorp, Inc. Registration Statement on Form S-1 (Registration Number 333-169432) Request for Acceleration of Effectiveness Ladies and Gentlemen: In accordance with Rule 461 of Regulation C promulgated under the Securities Act of 1933, we hereby join Wolverine Bancorp, Inc. in requesting that the effective date of the above-referenced Registration Statement be accelerated so that it will become effective at 12:00 noon on November 12, 2010, or as soon thereafter as may be practicable. Very Truly Yours, Keefe, Bruyette & Woods, Inc. /s/ Harold T. Hanley, III Name: Harold T. Hanley, III Title: Managing Director
